FILED
                              NOT FOR PUBLICATION                           JAN 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ARTURO MARTINEZ-ESCALONA,                         No. 08-73099

               Petitioner,                        Agency No. A075-769-492

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Arturo Martinez-Escalona, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Tapia v. Gonzales, 430 F.3d 997, 999 (9th Cir. 2005), and we deny the petition for

review.

       The agency properly concluded that Martinez-Escalona was ineligible for

cancellation of removal because he failed to meet the seven-year continuous

physical presence requirement. See 8 U.S.C. § 1229b(a)(2) (requiring seven years

of continuous residence after having been “admitted in any status”); see also

8 U.S.C. § 1101(a)(13)(A) (defining “admitted” as “the lawful entry of an alien

into the United States after inspection and authorization by an immigration

officer.”).

       PETITION FOR REVIEW DENIED.




                                         2                                      08-73099